Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 1 of 18 Page ID #:25




                              EXHIBIT A
     Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 2 ofiteru APRID0#:26
                                                                     18 Page     2 2021



                                                                            SUPERIOR COURT OF C     IF.-    IA
 1    DOUGLAS        HAN ( SBN 232858)                                          COUNTY OF RIVER: •.

      SHUNT TATAVOS- GHARAJEH(                SBN 272164)
 2    PHILLIP SONG( SBN 326572)                                                    APR 02 2021                   6$ a
      JUSTICE LAW CORPORATION
 3                                                                              L. VILLANUEVA
      751 N. Fair Oaks Ave., Suite 101
                                                                                                                  pc)

 4    Pasadena, California 91103
      Telephone: ( 818) 230- 7502
 5    Facsimile: (   818) 230- 7259cm

 6
      Attorneys for Plaintiff

 7

 8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA


 9                                   FOR THE COUNTY OF RIVERSIDE


10

11
      EMILIO PADILLA,      individually, and on              Case No.:   CVR1     2 1 0 1 60 8
      behalf of aggrieved employees pursuant to the
      Private Attorneys    General Act(" PAGA");             COMPLAINT     FOR PENALTIES                   FOR
12
                                                             VIOLATION     OF LABOR CODE
13                     Plaintiff,                             2698 et seq. ( PRIVATE ATTORNEYS
                                                             GENERAL ACT OF 2004)
14            v.



15
      PRIMERICA, INC., a Delaware corporation;

16    PRIMERICA CLIENT SERVICES, INC., a
      Delaware     corporation;   PRIMERICA
17    FINANCIAL        SERVICES      INSURANCE
      MARKETING,         INC., a Delaware corporation;
18
      PRIMERICA        CONVENTION       SERVICES,
      INC., a Georgia corporation;     PRIMERICA
19
      FINANCIAL SERVICES, LLC, a Nevada
20    limited liability company; PRIMERICA LIFE
      INSURANCE COMPANY, a Tennessee
21
      corporation; and DOES 1 through 100,
      inclusive;
22

23                     Defendants.


24


25

26


27

28

                                                         1

                                        COMPLAINT FOR CIVIL PENALTIES
     Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 3 of 18 Page ID #:27




 1                  Plaintiff Emilio Padilla (" Plaintiff')           hereby submits his Complaint against Defendants
 2       PRIMERICA,           INC., PRIMERICA              CLIENT       SERVICES,          INC., PRIMERICA                FINANCIAL


 3       SERVICES           INSURANCE           MARKETING,            INC., PRIMERICA             CONVENTION               SERVICES,

 4       INC.,      PRIMERICA           FINANCIAL             SERVICES,         LLC,     PRIMERICA           LIFE         INSURANCE


 5       COMPANY,            and DOES          1 through      100, inclusive; ( collectively, " Defendants"),              on behalf of


 6       himself and other current and former aggrieved employees of Defendants for penalties as
 7       follows:

 8                                                            INTRODUCTION

 9                           1.         This   representative     action   brought     pursuant   to Labor Code §          2698 et seq.
10   (     the Private      Attorneys    General     Act of 2004 (" PAGA"))              for Defendants'       violations     of Labor


11       Code §§ 201, 202, 203, 204, 218. 5, 224, 226( a), 226. 3, 226. 7, 226. 8, 510, 512(                        a),   558, 1174( d),


12       1194, 1197, 1197. 1, 1198, 2800 and 2802.

13                           2.         This    Complaint       challenges      Defendants'       systemic    illegal      employment


14       practices resulting in violations of the stated provisions of the Labor Code against the identified
15       group of employees.
16                           3.         Plaintiff is informed and believes and thereon alleges Defendants jointly

17       and severally acted intentionally and with deliberate indifference and conscious disregard to the
18       rights    of all   employees     in ( 1)   failing   to pay all meal      period    wages    and    rest   break   wages, (   2)


19       failing    to properly    calculate     and pay all      minimum       and    overtime   wages, (
                                                                                                              3) failing to provide
20       accurate     wage    statements, (
                                                4) failing to pay all wages due and owing during employment and
21       upon termination of employment, and( 5) failing to reimburse all necessary business expenses.

22                                                  JURISDICTION               AND VENUE


23                           4.         This    action   is brought    pursuant   to PAGA.        The civil penalties sought by

24       Plaintiff exceed the minimal jurisdiction limits of the Superior Court and will be established
25       according to proof at trial.
26   ///

27   ///


28   ///

                                                                           2

                                                    COMPLAINT         FOR CIVIL PENALTIES
     Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 4 of 18 Page ID #:28




 1                           5.     This Court has jurisdiction over this action pursuant to California

 2         Constitution, Article VI, Section 10, which grants the Superior Court original jurisdiction in all

 3         causes   except   those given   by   statute   to other     courts.     The statutes under which this action is

 4     brought do not specify any other basis for jurisdiction.
 5                           6.     This Court has jurisdiction over the violations of PAGA and Labor Code
 6   §§       201, 202, 203, 204, 218. 5, 224, 226(         a),   226. 3, 226. 7, 226. 8, 510, 512( a), 558, 1174( d), 1194,


 7         1197, 1197. 1, 1198, 2800 and 2802.

 8                           7.     This    Court     has         jurisdiction     over   all   Defendants   because,   upon




 9         information and belief, each party has sufficient minimum contacts in California, or otherwise
10         intentionally avails itself of California law so as to render the exercise of jurisdiction over it by
11     the California courts consistent with traditional notions of fair play and substantial justice.
12                           8.     Venue is proper in this Court because, upon information and belief, the
13         named Defendants        transact business       and/ or have offices in this county, and the acts and

14         omissions   alleged herein took place in         this county.         Moreover, this action is brought on behalf

15         of the State of California as a private attorney general and has jurisdiction in this venue.
16                                                                PARTIES


17                           9.     Plaintiff Emilio Padilla is an individual residing in the State of California.

18         Plaintiff was employed by Defendants within the statutory time period.
19                           10.    Plaintiff is informed and believes and thereon alleges that Defendants are

20         licensed to do business and actually doing business in the State of California, including the
21         County of Riverside.

22   ///

23   ///

24   ///

25


26

27


28

                                                                        3

                                                COMPLAINT           FOR CIVIL     PENALTIES
     Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 5 of 18 Page ID #:29




 1                       11.      Plaintiff does not know the true names or capacities, whether individual,

 2    partner or corporate, of Defendants sued herein as DOES 1 through 100, inclusive, and for that
 3    reason, said Defendants are sued under such fictitious names, and Plaintiff prays for leave to

 4     amend this complaint       when   the true names and      capacities    are   known.    Plaintiff is informed and

 5     believes and thereon alleges that each of Defendants designated as a DOE was responsible in

 6     some way for the matters alleged herein and proximately caused Plaintiff and other current and
 7     former aggrieved employees to be subject to the illegal employment practices, wrongs and
 8     injuries complained of herein.

 9                       12.      At all times      herein   mentioned,       Defendants,     and each of them, were

10     agents, partners, joint venturers, representatives, servants, employees, successors- in-interest, co-
11     conspirators and assigns, each of the other, and at all times relevant hereto were acting within

12     the course and scope of their authority as such agents, partners, joint venturers, representatives,
13     servants, employees, successors, co- conspirators and assigns, and that all acts or omissions

14     alleged herein were duly committed with ratification, knowledge, permission, encouragement,

15     authorization and consent of each Defendant designated herein.

16                       13.      As such, and based upon all the facts and circumstances                      incident to

17     Defendants'     business   in California,    Defendants   are   subject   to PAGA       and Labor Code §§      201,


18     202, 203, 204, 218. 5, 224, 226(      a),   226. 3, 226. 7, 226. 8, 510, 512(    a),   558,   1174( d), 1194, 1197,


19         1197. 1, 1198, 2800 and 2802.

20                                                  CAUSE OF ACTION

21                                                 VIOLATION         OF PAGA


22                                AGAINST ALL DEFENDANTS                      BY PLAINTIFF)

23                       14.      Plaintiff re- alleges and incorporates by reference paragraphs 1 through 13
24     as though fully set forth herein.

25   ///


26   ///

27   ///

28

                                                                 4

                                            COMPLAINT        FOR CIVIL PENALTIES
     Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 6 of 18 Page ID #:30




 1                             15.       PAGA expressly establishes that any provision of the California Labor
 2     Code which provides for a civil penalty to be assessed and collected by the LWDA, or any of its
 3     departments,         divisions,     commissions,         boards, agencies or employees        for a violation of the

 4     California Labor Code, may be recovered through a civil action brought by an aggrieved
 5     employee on behalf of himself or herself, and other current or former employees.

 6                             16.       On March 29, 2021, Plaintiff provided written notice to the LWDA and
 7     Defendants of the specific provisions of the Labor Code he contends were violated, and the
 8     theories supporting his contentions. Attached hereto as Exhibit 1 and incorporated by reference
 9     is a copy of the written notice to the LWDA. Plaintiff believes that on or about June 2, 2021, the
10         sixty- five ( 65)    days' notice period will expire and the LWDA will not take any action to
11     investigate       or    prosecute       this   matter.    Thereafter,   Plaintiff will file an amended complaint

12     pleading exhaustion.

13                             17.       Plaintiff     and      the   other    independent    contractors   are   "   aggrieved

14         employees"    as    defined    by   California Labor Code §         2699( c) in that they are all current or former

15         employees of Defendants who worked for Defendants at any time during the period from March

16     29, 2020 to the present, and one or more of the alleged violations was committed against them.
17                                        Failure to Pay Minimum and Overtime Wages

18                             18.       At all times relevant herein, Defendants were required to compensate

19     their non- exempt employees minimum wages for all hours worked and overtime wages for all

20         hours worked in excess of eight ( 8) hours in a day or forty ( 40) hours in a workweek, pursuant

21         to the mandate      of Labor Code §§ 510, 1194, 1197, and 1198.


22                             19.       As a policy and practice, Defendants failed to compensate Plaintiff and
23         the other aggrieved current and former employees for all hours worked, resulting in a failure to

24         pay all minimum wages and overtime wages, where applicable.
25   ///

26   ///

27   ///


28

                                                                          5

                                                      COMPLAINT FOR CIVIL PENALTIES
     Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 7 of 18 Page ID #:31




 1                                  Failure to Provide Meal Periods and Rest Breaks

 2                          20.     In   accordance        with   the   mandates     of Labor      Code §§      226. 7 and 512,

 3     Defendants were required to authorize and permit their non- exempt employees to take a 10-
 4     minute rest break for every four ( 4) hours worked or major fraction thereof, and were further
 5     required to provide their non-exempt employees with a 30- minute meal period for every five ( 5)
 6     hours worked.

 7                          21.     As a policy and practice, Defendants failed to provide Plaintiff and the
 8         other aggrieved current and former employees with legally- mandated meal periods and rest

 9     breaks and failed to pay proper compensation for this failure.
10                                 Failure to Timely Pay Wages During Employment
11                          22.     At   all   times      relevant    herein,   Defendants were required to pay their

12         employees within a     specified time        period pursuant     to the mandate of Labor Code § 204.


13                          23.     As a policy and practice, Defendants failed to pay Plaintiff and the other
14         aggrieved current and former employees all wages due and owing them within the required time

15     period.
16                                  Failure to Timely Pay Wages Upon Termination
17                          24.     At all times relevant herein, Defendants were required to pay their

18         employees all wages owed in a timely fashion at the end of employment pursuant to California
19     Labor Code §§ 201 to 204.


20                          25.     As    a    result     of   Defendants'      Labor     Code     violations   alleged   above,

21         Defendants failed to pay Plaintiff and the other aggrieved former employees their final wages

22     pursuant       to Labor Code §§        201 to 204 and accordingly owe waiting time penalties pursuant to

23         Labor Code § 203.

24                           Failure to Provide Complete and Accurate Wage Statements

25                          26.     At all times relevant herein, Defendants were required to keep accurate

26         records   regarding their California     employees        pursuant   to the   mandate   of Labor Code §§ 226 and


27         1174.

28   ///

                                                                        6

                                                 COMPLAINT FOR CIVIL            PENALTIES
                                                                I



     Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 8 of 18 Page ID #:32




 1                          27.        As a result of Defendants'            various Labor Code violations, Defendants

 2         failed to keep accurate records regarding Plaintiff and the other aggrieved current and former
 3         employees.      For example, Defendants failed in their affirmative obligation to keep accurate
 4         records regarding Plaintiff and the other aggrieved current and former employees' gross wages
 5         earned, total hours worked, all deductions, net wages earned, and all applicable hourly rates and
 6         the number of hours worked at each hourly rate.
 7                                         Failure to Reimburse             Business Expenses


 8                          28.        At all times relevant herein, Defendants were required to reimburse its

 9         employees for any and all necessary expenditures or losses incurred by the employees in direct
10         consequences of the discharge or his or her duties pursuant to the mandate of Labor Code §§
11     2800 and 2802.

12                          29.        As a policy and practice, Defendants failed to pay Plaintiff and the other
13         aggrieved current and former employees all business expenses incurred and owing them within
14     the required time period.
15                                                                  Penalties

16                          30.        Pursuant to California Labor Code §            2699, Plaintiff, individually, and on
17     behalf of the other current and former aggrieved employees, requests and is entitled to recover

18     from Defendants, and each of them, civil penalties, interest, attorneys' fees and costs, including
19     but not limited to:


20                          31.        Penalties   under   California Labor Code § 2699 in the amount of a hundred


21     dollars ($    100) for each aggrieved employee per pay period for the initial violation, and two

22     hundred      dollars ($ 200)       for each aggrieved employee per pay period for each subsequent
23     violation;



24                          32.       Penalties    under    California      Code   of Regulations   Title   8§   11040 in the

25     amount       of   fifty    dollars ($ 50)    for each aggrieved employee per pay period for the initial
26     violation,    and   one     hundred dollars ($      100) for each aggrieved employee per pay period for each
27     subsequent violation;


28   ///

                                                                        7

                                                   COMPLAINT FOR CIVIL PENALTIES
     Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 9 of 18 Page ID #:33




 1                                 33.       Penalties    under    California      Labor Code §             210 in addition to, and entirely

 2        independent and apart from, any other penalty provided in the California Labor Code in the
 3        amount       of    a   hundred dollars ($      100) for each aggrieved employee per pay period for the initial
 4        violation,     and two hundred           dollars ($     200) for each aggrieved employee per pay period for each
 5        subsequent violation;


 6                                34.        Penalties    under    Labor Code §           1197. 1 in the amount of a hundred dollars

 7   ($     100) for each aggrieved employee per pay period for the initial violation, and two hundred
 8        fifty   dollars($       250) for each aggrieved employee per pay period for each subsequent violation;
 9                                35.        Any and all additional penalties as provided by the Labor Code and/ or
10        other statutes; and

11                                36.        Attorneys'     fees and       costs
                                                                                   pursuant         to    Labor Code §§         210,   1194, and

12        2699, and any other applicable statute.

13                                                          PRAYER FOR RELIEF


14                                WHEREFORE,              Plaintiff, on his own behalf and as representative                             of other

15        current and former aggrieved employees pursuant to PAGA, prays for judgment as follows:
16                      1.        Upon the Cause of Action, for civil penalties pursuant to statute as set forth in
17                                Labor Code §       2698     et seq.,     for Defendants'           violations       of Labor Code §§         201,

18                                202, 203,      204, 218. 5,       224,    226(   a),    226. 3,        226. 7,   226. 8,   510,   512( a),   558,


19                                 1174( d), 1194, 1197, 1197. 1,          1198, 2800 and 2802.

20                     2.         Upon the Cause of Action, for costs and attorneys' fees pursuant to Labor Code
21                                       210, 218. 5, 1194, and 2699, and any other applicable statute; and

22                     3.         For such other and further relief the court may deem just and proper.
23        Dated: April 1, 2021                                                  JUSTICE LAW CORPORATION

24                                                                                                                    I

25

                                                                                By:
26
                                                                                           oug1 Han
                                                                                         Shunt Tatavos- Gharajeh
27
                                                                                         Phillip Song
                                                                                         Attorneys for Plaintiff
28

                                                                               8

                                                         COMPLAINT         FOR CIVIL       PENALTIES
Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 10 of 18 Page ID #:34




                   EXHIBIT 1
Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 11 of 18 Page ID #:35
               JUSTICE


  j     0'     LAW
      NaCORPORATION


  751 N. Fair Oaks Ave., Ste. 101,   Pasadena,   CA   91103      T:(   818) 230- 7502      F:(   818) 230- 7259       www. JusticeLawCorp. com




                                                          March 29, 2021




 BY U. S. EMAIL/ ELECTRONIC                      SUBMISSION

  PAGAfilings@dir. ca. gov
 State of California
  Labor&      Workforce Development Agency
 800 Capitol         Mall, MIC- 55
 Sacramento,          California     95814


             Re:       PRIMERICA.         INC.. PRIMERICA                  FINANCIAL SERVICES,                    LLC. PRIMERICA
                       CLIENT SERVICES. INC., PRIMERICA                             LIFE INSURANCE COMPANY,,
                       PRIMERICA CONVENTION'-SERVICES, INC., AND PRIMERICA FINANCIAL
                       SERVICES INSURANCE                 MARKETING.                INC.


 Dear Representative:



             We have been retained to represent                        Emilio Padilla against Primerica,                Inc., Primerica

 Financial Services, LLC, Primerica Client Services, Inc., Primerica Life Insurance Company,
 Primerica Convention Services, Inc., and Primerica Financial Services Insurance Marketing,
 Inc. ( including any and all affiliates, managers, members, subsidiaries, and parents, and their
 shareholders, officers, directors, and employees), any individual, owner, officer and
 managing agent, DOES 1- 10 as an " Employer" or person acting on behalf of an " Employer"
 pursuant to California Labor Code section 558. 1, and DOES 11- 201 for violations of California
 wage- and- hour laws( hereinafter collectively referred to as" PRIMERICA").

             Mr. Padilla is pursuing his California Labor Code section 2698, et seq., the Private
 Attorneys General Act of 2004(" PAGA")                        claim on a representative basis. Therefore, Mr.

 Padilla may seek penalties for violations of the Labor Code on behalf of the State of California
 and aggrieved employees, which are recoverable                               under PAGA. This letter is sent in

 compliance with the reporting requirements of California Labor Code section 2699, 3.




 1 Mr. Padilla does not know the true names or capacities, whether individual, partner or corporate, of DOES 1 through 20,
 inclusive, and for that reason, said DOES are designated under such fictitious names. Mr. Padilla will amend this notice
 when the true names and capacities        are known.    Mr. Padilla is informed        and believes that each DOE was responsible          in
 some way for the matters alleged herein and proximately caused Mr. Padilla and other current and former aggrieved
 employees    to   be subject to the illegal employment       practices,   wrongs   and injuries complained        of herein.
Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 12 of 18 Page ID #:36



 LWDA
 March 29, 2021
 Page 2 of 8


          Primerica, Inc., Primerica Client Services, Inc. and Primerica Financial Services
 Insurance Marketing, Inc. are Delaware corporations located at 1 Primerica Parkway, Duluth,
 Georgia 30099. Primerica Convention Services, Inc. is a Georgia corporation located at 1
 Primerica Parkway, Duluth, Georgia 30099. Primerica Financial Services, LLC is a Nevada
 limited liability company located at 1 Primerica Parkway, Duluth, Georgia 30099. Primerica
 Life Insurance Company is a Tennessee corporation located at 1 Primerica Parkway, Duluth,
 Georgia 30099.


         PRIMERICA employed Mr. Padilla as an independent contractor within one year of the
 date of this letter( until in or about January of 20212) in the State of California. PRIMERICA
 directly controlled the wages, hours and working conditions of Mr. Padilla and other
 aggrieved employees' employment, including direction, hiring, retention, supervision,
 training, and termination.

          The "aggrieved employees" that Mr. Padilla may seek penalties on behalf of are all
 current and former exempt independent contractor who provided services as agents or
 representatives to PRIMERICA within the State of California.


          Pursuant     to   Huff   v.   Securitas      Security        Services, 23 Cal.          App.         5th 745, 751 ( 2018),              an


 employee who brings a representative action and was affected by at least one of the
 violations alleged in the complaint has standing to pursue penalties on behalf of the state not
 only for that violation, but for violations affecting other employees as well. Accordingly, Mr.
 Padilla has standing to pursue penalties on behalf of the state for violations affecting all the
 aggrieved employees at PRIMERICA, regardless of their classification, job title, locations, or
 whether they were hired directly or through a staffing agency.




 2 Per Emergency Rule 9( Tolling statute of limitations for civil causes of action) of the Judicial Council' s Emergency Rules
 Related to COVID- 19, all statute of limitations for civil causes of action that exceed 180 days are tolled from April 6, 2020
 until October 1, 2020. Therefore, the    one(   1)   year   statute   of limitations   for Mr. Padilla'   s   PAGA   cause   of   action   is tolled.
Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 13 of 18 Page ID #:37



 LWDA
 March 29, 2021
 Page 3 of 8


        In Dynamex Operations      W. v. Super. Ct., 4 Cal. 5th 903 ( 2018), the California Supreme
 Court adopted the three- part" ABC" test used in many other jurisdictions to decide whether a
 worker is a covered employee or rather an independent         contractor. Under the ABC test, a
 worker is presumed to be an employee, unless the hiring entity establishes each of the
 following: "( A) that the worker is free from the control and direction of the hiring entity in
 connection with the performance of the work, both under the contract for the performance of
 the work and in fact; and ( B) that the worker performs work that is outside the usual course of
 the hiring entity' s business; and ( C) that the worker is customarily engaged in an
 independently established trade, occupation, or business of the same nature as the work
 performed." Dynamex, supra, 4 Cal. 5th at p. 957. On September 19, 2019, Governor Gavin
 Newsom signed AB5, which codifies the California Supreme Court' s holding in Dynamex and
 adopts an " ABC" test to determine whether a worker is classified as an " employee" for
 purposes of California' s Labor Code and wage orders. Aggrieved employees are not exempt
 from AB5.


       Mr. Padilla and other aggrieved employees were " employees" of PRIMERICA as
 PRIMERICA controlled the manner and means of their work, including requiring compliance
 and field training, supporting and monitoring their activities to develop appropriate
 compliance procedures and systems, requiring compliance with the terms and conditions set
 forth in PRIMERICA' s Basic Agreement, Operating Guidelines and other PRIMERICA policies
 that governed the performance of their job duties, routinely paying them advances for
 purposes of regularizing payment amounts, allowing PRIMERICA to terminate their
 relationships at-will, supplying them with materials to be used in the sale and service of
 policies, and providing them access to PRIMERICA' s software and electronic databases.
 Moreover, Mr. Padilla and other aggrieved employees were not engaged in independent
 business of the same nature because the business model only exists because of their
 employment with PRIMERICA and PRIMERICA' s policies prevent prohibiting them from
 engaging in independent businesses of the same nature. Therefore Mr. Padilla and other
 aggrieved employees are not customarily engaged in independently established business.

         PRIMERICA has violated and/ or continues to violate, among other provisions of the
 California Labor Code and applicable wage law, California Labor Code sections 201, 202,
 203, 204, 218. 5, 224, 226( a), 226. 3, 226. 7, 226. 8, 510, 512(   a),   558, 1174( d), 1194, 1197,

 1197. 1, 1198, 2800 and 2802, and     the   IWC Wage Orders.
Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 14 of 18 Page ID #:38



  LWDA
  March 29, 2021
  Page 4 of 8


         California Labor Code sections 510, 1194, and 1198 require employers to pay at least
  minimum wage for all hours worked, pay time-and- a- half, or double time overtime wages,
 and make it unlawful to work employees for hours longer than eight hours in one day and/ or
 over forty hours in one week without paying the premium overtime rates. During the relevant
 time period, Mr. Padilla and other aggrieved employees routinely worked in excess of 8
 hours in a day and 40 hours in a week. PRIMERICA misclassified Mr. Padilla and other
 aggrieved   employees   and failed to compensate   them for all hours worked. Therefore,   Mr.
 Padilla and other aggrieved employees were entitled to receive certain wages for overtime
 compensation, but they were not paid for all overtime hours worked.

         California Labor Code sections 226. 7 and 512 require employers to pay an employee
 one additional hour of pay at the employee' s regular rate for each workday that a meal or rest
 break is not provided. During the relevant time period, PRIMERICA misclassified Mr. Padilla
 and other aggrieved employees and failed to provide them with legally mandated meal and
 rest breaks and failed to compensate Mr. Padilla and other aggrieved employees all the
 premium wages they were owed.

         California Labor Code section 201 requires that if an employer discharges an
 employee, the wages earned and unpaid at the time of discharge are due and payable
 immediately. California Labor Code section 202 requires that if an employee not having a
 written contract for a definite period quits his or her employment, his or her wages shall
 become due and payable not later than 72 hours thereafter, unless the employee has given
 72 hours previous notice of his or her intention to quit, in which case the employee is entitled
 to his or her wages at the time of quitting. California Labor Code section 203 provides that if
 an employer willfully fails to pay, without abatement or reduction, in accordance with Labor
 Code sections 201 201. 3, 201. 5, 201. 6, 201. 8, 201. 9, 202, and 205. 5, any wages of an
 employee who is discharged or who quits, the wages of the employee shall continue as a
 penalty from the due date thereof at the same rate until paid or until an action therefor is
 commenced; but the wages shall not continue for more than 30 days. During the relevant
 time period, PRIMERICA failed to pay Mr. Padilla and other aggrieved employees all wages
 due to them within any time period specified by California Labor Code sections 201 and 203
 as a result of misclassifying them and therefore is liable under California Labor Code section
 203.
            Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 15 of 18 Page ID #:39
1   ,   ,




              LWDA

              March 29, 2021
              Page 5 of 8


                    California Labor Code section 204 requires that all wages earned by any person in any
             employment between the 1st and the 15th days, inclusive, of any calendar month, other than
             those wages due upon termination of an employee, are due and payable between the 16th
             and the 26th day of the month during which the labor was performed, and that all wages
             earned by any person in any employment between the 16th and the last day, inclusive, of any
             calendar month, other than those wages due upon termination of an employee, are due and
             payable between the 1st and the 10th day of the following month. California Labor Code
             section 204 also requires that all wages earned for labor in excess of the normal work period
             shall be paid no later than the payday for the next regular payroll period. During the relevant

             time period, PRIMERICA failed to pay Mr. Padilla and other aggrieved employees all wages
             due to them within any time period specified by California Labor Code section 204 as a result
             of misclassifying them.


                    California Labor Code section 226 requires employers to make, keep and provide
             complete and accurate itemized wage statements to their employees. During the relevant
             time period, PRIMERICA did not provide Mr. Padilla and other aggrieved employees with
             complete and accurate itemized wage statements. The wage statements they received from
             PRIMERICA          were   in   violation    of California Labor Code        section   226(    a).   The violations     include,

             but are not limited to, the failure to include ( 1) gross wages earned by Mr. Padilla and other
             aggrieved employees, ( 2) total hours worked by Mr. Padilla and other aggrieved employees,
              3) the number of piece- rate units earned and any applicable piece rate by Mr. Padilla and
             other aggrieved employees, ( 4) all deductions for Mr. Padilla and other aggrieved
             employees, ( 5) net wages earned by Mr. Padilla and other aggrieved employees, ( 6) the
             inclusive dates of the period for which Mr. Padilla and other aggrieved employees are paid,
              7) the name of the aggrieved employee and only the last four digits of his or her social
             security number or an employee identification number other than a social security number,
              8) the name and address of the legal entity that is the employer and ( 9) all applicable hourly
             rates in effect during the pay period and the corresponding number of hours worked at each
             hourly rate by Mr. Padilla and other aggrieved employees.

                      California Labor Code section 558 allows recovery of penalties and wages. ( a) Any
             employer or other person acting on behalf of an employer who violates, or causes to be
             violated, a section of this chapter or any provision regulating hours and days of work in any
             order   of   the   Industrial Welfare Commission shall be                 subject   to a   civil penalty   as   follows: ( 1)
             For any initial      violation,    fifty   dollars($   50) for each underpaid employee for each pay period
             for which the employee was underpaid in addition to an amount sufficient to recover
             underpaid      wages. (        2) For each subsequent        violation,    one   hundred      dollars($ 100) for each

             underpaid employee for each pay period for which the employee was underpaid. Mr. Padilla
             and other aggrieved employees have been denied their wages and premium wages and,
             therefore,     are   entitled     to   penalties.
Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 16 of 18 Page ID #:40



 LWDA
 March 29, 2021
 Page 6 of 8


         California Labor Code sections 1174( d) requires an employer to keep, at a central
 location in the state or at the plants or establishments at which employees are employed,
 payroll records showing the hours worked daily by and the wages paid to, and the number of
 piece- rate units earned by and any applicable piece rate paid to, employees employed at the
 respective plants or establishments. These records shall be kept with rules established for
 this purpose by the commission, but in any case shall be kept on file for not less than two
 years. During the relevant time period, PRIMERICA failed to keep accurate and complete
 payroll records showing the hours worked daily and the wages paid, to Mr. Padilla and other
 aggrieved         employees.


             California Labor Code sections 1194, 1197 and 1197. 1 provide the minimum wage to
 be paid to employees, and the payment of a lesser wage than the minimum so fixed is
 unlawful. During the relevant time period, PRIMERICA did not provide Mr. Padilla and other
 aggrieved employees with the minimum wages to which they were entitled despite
 constructive and actual knowledge of misclassification.


             California Labor Code sections 2800 and 2802 require an employer to reimburse its
 employee for all necessary expenditures incurred by the employee in direct consequence of
 the discharge of his or her job duties or in direct consequence of his or her obedience to the
 directions of the employer. During the relevant time period Mr. Padilla and other aggrieved
 employees incurred necessary business- related expenses and costs that were not
 reimbursed by PRIMERICA, including for using their personal vehicles, cellular phones,
 computers, and internet service providers for work related purposes.

            California Labor Code section 450 prohibits an employer from " compel[ ling] or
 coerc[
           ing]" employees and applicants for employment to purchase product from the
 employer. During the relevant time period, PRIMERICA required Mr. Padilla and other
 aggrieved employees to patronize PRIMERICA, including paying an application fee for
 applying for employment with PRIMERICA and a monthly subscription fee for continued
 employment.



             PRIMERICA violated Labor Code section 226. 8, in addition to the above Labor Code
 sections enumerated above, by willfully misclassifying Mr. Padilla and other aggrieved
 employees. Mr. Padilla and other aggrieved employees are entitled to penalties in the
 amount       of   not   less   than $ 5, 000 and not          more    than $   15, 000 for each violation of Labor Code
 section     226. 8, and        a
                                    penalty   not   less   than $    10, 000 and   not more than $   25, 000 for each willful
 violation     under      Labor Code          section      226. 8.
Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 17 of 18 Page ID #:41



 LWDA

 March 29, 2021
  Page 7 of 8


           We believe that Mr. Padilla and other current and former California- based
 independent contractors of PRIMERICA are entitled to penalties as allowed under California
 Labor Code section 2698, et seg. for violations of Labor Code sections 201, 202, 203, 204,
 218. 5, 224, 226( a), 226. 3, 226. 7, 226. 8, 510, 512( a), 558, 1174( d), 1194, 1197, 1197. 1, 1198,
 2800 and 2802, and the IWC Wage Orders.


           California Labor Code section 2699. 3 requires that a claimant send a certified letter to
 the employer       in questions and the California Labor& Workforce Development Agency
 setting forth the claims, and the basis for the claims, thereby giving the California Labor&
 Workforce Development Agency an opportunity to investigate the claims and/ or take any
 action it deems appropriate.


           The purpose of this letter is to satisfy the requirement created by California Labor
 code section 2699 prior to seeking penalties allowed by law for the aforementioned statutory
 violations.     We look forward
                             determining whether California Labor& Workforce
                                            to


 Development Agency intends to take any action in reference to these claims. We kindly
 request that you respond to this notice according to the time frame contemplated by the
 California      Labor Code.



           Mr. Padilla will seek these penalties and wages on his own behalf and on behalf of
 other similarly situated California- based independent contractors of PRIMERICA within one
 year of   the   date of   this   letter,   as   allowed   by   law.
Case 5:21-cv-00883-JWH-KK Document 1-2 Filed 05/21/21 Page 18 of 18 Page ID #:42



 LWDA

 March 29, 2021
 Page 8 of 8



        If you have any questions or require additional information, please do not hesitate to
 contact us. Thank you for your attention to this matter and the noble cause you advance each
 and every day.

                                                Very truly yours,

                                                JUSTICE   LAW CORPORATION




                                                Douglas Han, Esq.



 CC: (   By Certified Mail)

 The Corporation Trust Company
 do Primerica,    Inc.
 Corporation Trust Center
 1209 Orange Street
 Wilmington, Delaware 19801
 Agent for Service of Process for Primerica,          Inc.


 C T Corporation System
 c/ o Primerica   Financial   Services,   LLC
 701 S. Carson Street, Suite 200

 Carson City, Nevada 89701
 Agent for Service of Process for Primerica Financial Services, LLC


 C T Corporation System
 c/ o Primerica Client Services, Inc., Primerica Convention Services, Inc., Primerica Financial
 Services Insurance Marketing, Inc., and Primerica Life Insurance Company
 818 West Seventh Street, Suite 930
 Los Angeles, California 90017
 Agent for Service of Process for Primerica Client Services, Inc., Primerica Convention Services,
 Inc., Primerica Financial Services Insurance Marketing, Inc., and Primerica Life Insurance
 Company
